Name: Commission Regulation (EEC) No 1108/91 of 30 April 1991 laying down quality standards for apricots
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  plant product
 Date Published: nan

 Avis juridique important|31991R1108Commission Regulation (EEC) No 1108/91 of 30 April 1991 laying down quality standards for apricots Official Journal L 110 , 01/05/1991 P. 0067 - 0070 Finnish special edition: Chapter 3 Volume 37 P. 0106 Swedish special edition: Chapter 3 Volume 37 P. 0106 COMMISSION REGULATION (EEC) No 1108/91 of 30 April 1991 laying down quality standards for apricotsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 2 (3) thereof, Whereas Annex II/7 to Council Regulation No 23 (3), as last amended by Regulation (EEC) No 3596/90 (4), lays down common quality standards for apricots; Whereas there have been developments in the production and marketing of these products, particularly as regards the requirements of the wholesale and consumer markets; whereas the quality standards must accordingly be amended to take account of these new requirements; Whereas these standards apply at all marketing stages; whereas long-distance transport, storage over a certain period and the various processes which the products undergo may cause certain alterations owing to the biological development of the products or to their relatively perishable nature; whereas such alterations should be taken into account when applying the standards to the marketing stages which follow the despatch stage; whereas products of the 'Extra' class are particularly carefully sorted and packed and therefore the only factor that should be taken into account is a deterioration in their freshness and turgidity; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards relating to apricots covered by CN code 0809 10 00 shall be as indicated in the Annex hereto. Those standards shall apply at all stages of marketing, under the conditions laid down in Regulation (EEC) No 1035/72. However, in the stages following that of despatch, the products may, by comparison with the requirements of the standards: - show a slight reduction in freshness and turgidity, - for products in classes other than 'Extra', exhibit slight alterations owing to their development and their relatively perishable nature. Article 2 Regulation No 23 is hereby amended as follows: 1. The word 'apricots' in Article 2 is hereby deleted. 2. Annex II/7 is hereby deleted. Article 3 This Regulation shall enter into force on 1 May 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 375, 31. 12. 1990, p. 17. (3) OJ No 30, 20. 4. 1962, p. 965/62. (4) OJ No L 350, 14. 12. 1990, p. 38. ANNEX QUALITY STANDARD FOR APRICOTS I. DEFINITION OF PRODUCE This standard applies to apricots of varities (cultivars) of Prunus armenaca L. to be supplied fresh to the consumer, apricots for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for apricots after preparation and packaging. A. Minimum requirements: In all classes, subject to the special provisions for each class and the tolerances allowed, the apricots must be: - intact, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - practically free from pests, - practically free from damage caused by pests, - free of abnormal external moisture, - free of foreign smell and/or taste. The apricots must have been carefully picked. They must be suitably developed and their state of ripeness must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification: The apricots are classified into three classes defined below: (i) 'Extra' Class: The apricots in this class must be of superior quality. In shape, development and colouring they must be typical of the variety allowing for the district in which they are grown. They must be free from defects with the exception of very slight superficial defects, provided that these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I: The apricots in this class must be of good quality. They must have the characteristics typical of the variety, allowing for the district in which the fruit is grown. The flesh must be perfectly sound. The following defects, however, may be allowed provided that these do not affect the general appearance of the produce, the quality, the keeping quality, and presentation in the package: - a slight defect in shape or development, - a slight defect in colouring, - slight rubbing, - slight burning, - slight skin defects, with a limit of 1 cm in length for defects of elongated shape, and 0,5 cm2 of the total area for other defects. (iii) Class II: This class includes apricots which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above. Skin defects may be allowed provided that the fruit retain their essential characteristics as regards the quality, the keeping quality and presentation, within a limit of 2 cm in length for defects of elongated shape and 1 cm2 for other defects. III. PROVISIONS CONCERNING SIZING The size is determined by the maximum diameter of the equatorial section. Sizing is compulsory for Classes 'Extra' and 'I'. The minimum size and the maximum permissible deviation for fruit of the same size is the following for each class: Class Minimum diameter (mm) Maximum permissible deviation for fruit in the same package (mm) Extra 35 5 I and II (sized) 30 10 II (not sized) 30 - IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances: (i) 'Extra' Class: 5 % by number or weight of apricots not satisfying the requirements for the class, but meeting the requirements for Class I or, exceptionally, coming within the tolerances for that class. (ii) Class I: 10 % by number or weight of apricots not satisfying the requirements for the class, but meeting the requirements for Class II, or, exceptionally, coming within the tolerances for that class. (iii) Class II: 10 % by number or weight of apricots not satisfying the requirements for the class nor the minimum requirements, excluding however, fruit affected by rotting, pronounced bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances: For all classes, 10 % by number or weight of apricots deviating from the minimum size or the size stated on the package, the deviation not exceeding 3 mm. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity: The contents of each package must be uniform, comprising only apricots of the same origin, variety, quality and size (where sizing is compulsory) and, for the 'Extra' Class, uniform in colour. The visible part of the contents of each package must be representative of the entire contents. B. Packaging: The apricots must be packed in such a way as to ensure that they are suitably protected. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps, bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from all foreign matter. C. Presentation: The apricots may be presented in one of the following ways: 1. in small packages, 2. arranged in one or more layers separated from each other, 3. in bulk in the package, except for the 'Extra' Class. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification: Packer and or Dispatcher Name and address, or officially issued or accepted code mark B. Nature of produce: - 'Apricots', if the contents of the package are not visible from the outside, - name of the variety for Classes 'Extra' and 'I'. C. Origin of produce: Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications: - Class, - when sized, size expressed in maximum and minimum diameter. E. Official control mark (optional)